Citation Nr: 9928014	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-42 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability as the result of thyroid 
surgery performed in a Department of Veterans Affairs 
(Veterans Administration) Medical Center (VAMC) in 1963.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant had active service from August 1950 to December 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability as 
the result of thyroid surgery performed in 1963 at a VAMC.

A hearing was held on February 26, 1997, in Montgomery, 
Alabama, before Jack W. Blasingame, who is a member of the 
Board section rendering the determination in this claim and 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1996).  
A transcript of the hearing was received, and the case was 
subsequently referred for appellate consideration.


REMAND

The appellant, through his representative, maintains that his 
difficulty swallowing, also known as dysphagia, breathing 
problems, and a psychiatric disorder are attributable to 
surgery and complications arising from thyroid surgery in 
1963.  After reviewing the claim, the Board, in June 1997, 
remanded the claim to the RO to obtain the following 
information:

1.  The RO should attempt to obtain all 
relevant clinical and administrative 
records from the Birmingham, Alabama, 
VAMC [VA Medical Center] pertaining to 
the appellant's 1963 hospitalization for 
thyroid surgery.  If these records are 
unavailable, the reason for their 
unavailability should be specifically 
stated in the claims file.  If these 
records are produced, the VAMC's records 
custodian should certify that no 
additional records are available.  All 
records obtained should be associated 
with the claims file.

2.  After receipt of the medical records 
noted above, the RO should have a 
physician or physicians, such as a 
surgeon familiar with the digestive and 
endocrine systems, review the claims file 
and express an opinion as to whether 
dysphagia and laryngeal nerve palsy are 
"necessary consequences" which were 
certain to result from, or were intended 
to result from the appellant's VA thyroid 
surgery, as opposed to a risk or 
unexpected complication of the procedure.  
If this matter cannot be medically 
determined without resort to mere 
conjecture, this should be commented on 
by the physician.  The physician's report 
should also include a complete rationale 
for all conclusions reached.  The claims 
folder and a copy of the REMAND must be 
made available to the physician for 
review.

3.  The RO should undertake all 
additional development required, pursuant 
to the current provisions of 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.358, to properly 
adjudicate the appellant's claim of 
entitlement to compensation benefits 
based on additional disability resulting 
from VA medical treatment.

The claim has since been returned to the Board.  A review of 
the claims folder indicates that the RO did not comply with 
the June 1997 Remand.  That is, although a determination was 
made that the local VA Medical Center did not have records of 
the veteran's treatment in the 1960's and that the records 
were retired to the Federal Records Center, there is no 
indication that the Federal Records Center was contacted and 
a search conducted for those records.  Additionally, the 
records were not sent for review before a doctor as requested 
in the second paragraph of the Remand.  Such noncompliance is 
contrary to Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the claim is being returned to the RO for further 
processing. 

1.  The RO should attempt to obtain all 
relevant clinical and administrative 
records from the appropriate Federal 
Records Center pertaining to the 
appellant's 1963 hospitalization for 
thyroid surgery.  If these records are 
unavailable, the reason for their 
unavailability should be specifically 
stated in the claims file.  If these 
records are produced, the Federal Records 
Center's records custodian should certify 
that no additional records are available.  
All records obtained should be associated 
with the claims file.

2.  Upon completion of paragraph 1 above, 
the RO should have a physician or 
physicians, such as a surgeon familiar 
with the digestive and endocrine systems, 
review the claims file and express an 
opinion as to whether dysphagia and 
laryngeal nerve palsy are "necessary 
consequences" which were certain to 
result from, or were intended to result 
from the appellant's VA thyroid surgery, 
as opposed to a risk or unexpected 
complication of the procedure.  If this 
matter cannot be medically determined 
without resort to mere conjecture, this 
should be commented on by the physician.  
The physician's report should also 
include a complete rationale for all 
conclusions reached.  The claims folder 
and a copy of the REMAND must be made 
available to the physician for review.

3.  The RO should undertake all 
additional development required, pursuant 
to the current provisions of 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.358, to properly 
adjudicate the appellant's claim of 
entitlement to compensation benefits 
based on additional disability resulting 
from VA medical treatment.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant is 
put on notice that he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If the decision remains unfavorable, 
the veteran and his accredited representative should be given 
a supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











